El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública No. 97 otorgada en esta ciudad de San Juan a 5 de septiembre de 1916 ante el notario Luis Muñoz Morales, la corporación The Porto Eican Leaf Tobacco Company y Alfonso Ortiz Utset celebraron un contrato sobre siembra y cultivo de tabaco y refacción e hipoteca, en virtud del cual Ortiz se obligó a preparar, sembrar 3r cultivar de ta-baco para la cosecha de 1916 a 1917, 60 cuerdas del terreno de cuatro fincas que bajo las letras A, B, O, D, se describen en dicha escritura, a saber, 12 cuerdas de la primera, 10 de la segunda, 28 de la tercera y 10 de la cuarta, y para atender a los gastos de semillas, preparación del terreno, siembra, cultivo 3T recolección del tabaco la corporación expresada concedió a Ortiz un préstamo refaccionario hasta la suma de $4,800 bajo las condiciones que se expresan en el mismo documento, ga-rantizando Ortiz el pago del préstamo con el tabaco que se recolectara ,v con primera hipoteca, que por sí y como apode-rado de su esposa constituyó sobre la finca letra A con cabida de 38 cuerdas 42 céntimos, radicada en el barrio Eincón del término municipal de Cayey.
En la misma escritura al expresarse el título por virtud del cual poseía Ortiz las cuatro fincas, se hace' constar expre-samente :
Io. Que la finca letra A es propiedad de Ortiz y la adquirió por compra a Eeparada Nogueras López, según escritura No. 165 de 19 de agosto de 1916, otorgada en Barranquitas ante el notario don Francisco Navarro Ortiz.
*8932o. Que la finca letra B es propiedad de Pedro Vázquez García y la posee Ortiz corno usufructuario liasta el día 5 de julio de 1917, según escritura de constitución de hipoteca No. 126 de 5 de julio de 1916, otorgada en Cayey ante el notario don Francisco Navarro Ortiz.
3o. Que la finca letra C es propiedad de Petra Hernández Rodríguez y sus hijos Carlos, Josefa y Esteban Antón Her-nández y fué arrendada al Ortiz por la Petra Hernández Ro-dríguez por sí y como apoderada especial de sus mencionados hijos por término de cuatro años a contar desde 30 de junio de 1916 según escritura No. 124 de 30 de junio de 1916, otor-gada en Cayey ante el notario Francisco Navarro Ortiz.
4o. Que la finca letra I) es propiedad de Francisco Fernán-dez Navas y fué dada en arrendamiento a Ortiz por Francisco Fernández Colón como apoderado general de Fernández Na-vas por término de 9 meses, 7 días, desde 24 de agosto de 1916 hasta el día último de mayo de 1917, según contrato privado de arrendamiento suscrito por arrendador y arrendatario en Cayey a 24 de agosto de 1916.
Presentada al registro de contratos agrícolas de Gruayama la escritura No. 97 de 5 de septiembre de 1916, para su anota-ción, fué anotada en cuanto a la finca letra A y denegada la anotación en cuanto a las demás por medio de nota que literal-mente dice así:
“Anotado el precedente documento con vista de otro en el Regis-tro de Contratos Agrícolas en cuanto a la finca que se describe bajo la letra A al folio 103 vto. del tomo Io. de Cayey,-finca No. 24 ano-tación letra C; y denegado: en cuanto a la finca letra B, por figu-rar inscrita a nombre de Pedro Vázquez García y no acreditar el Señor Ortiz Utset su carácter y facultades como usufructuario de la misma ,- en cuanto a la descrita con la letra C por aparecer ins-crita a nombre de Don José Antón Blasco y en cuanto a la-letra D por figurar inscrita a favor de Don Francisco Fernández Navas, sin que haya acreditado el Señor Ortiz Utset su carácter y facultades de arrendatario de las mismas; tomándose en su defecto anotación preventiva a favor de la Porto Rican Leaf Tobacco Company en cuanto a la finca letra Bul'folio 227 del tomo Io. de Cidra, finca No. 51 ano1 *894tación letra A, y en cuanto a las fincas C y D a los folios 133 y 138 del tomo 2o. de Cayey fincas Nos. 91 y 92 anotaciones letras A. G-ua-yama, febrero dos, de mil novecientos diez y siete. A. Malaret, Regis-trador. ’ ’
La expresada nota en cnanto a la denegatoria que contiene ha sido recurrida para ante esta Corte Suprema por la cor-poración The Porto Rican Leaf Tobacco Company.
Entendemos que estando inscritas como lo están en el Re-gistro de la Propiedad de Gfuayama las fincas marcadas con las letras B, C, D a nombre respectivamente de Pedro Váz-quez García, de José Antón Blasco y de Francisco Fernández Navas, ha debido Alfonso Ortiz Utset acreditar ante el regis-trador su carácter y facultades como usufructuario de la finca letra B, como también ha debido acreditar ante el propio re-gistrador su carácter y facultades de arrendatario de las otras dos fincas letras C y D, con tanto mayor motivo respecto de la finca letra C, cuanto que ésta aparece inscrita en el registro de la propiedad a nombre de José Antón Blasco, contra lo afirmado en la escritura de 5 de septiembre de 1916, de ser Petra Hernández Rodríguez y sus hijos Carlos, Josefa y Esteban Antón Hernández los dueños de esa finca letra C.
Ciertamente que para las anotaciones de contratos agrí-colas en el registro destinado al efecto, no es necesaria la previa inscripción de la finca en el registro de la propiedad, como así lo dispone la Sección 14 de la Ley No. 37 de 10 de marzo de 1910, cuya sección no fue enmendada por la Ley posterior No. 59 de 9 de marzo de 1911, y con ello se propuso el legislador favorecer el desarrollo del crédito territorial y facilitar la contratación sobre frutos a los terratenientes que carecieran de título inscribible. Pero no cabe sostener que inscrita una finca en el registro de la propiedad a nombre de persona determinada pueda, otra celebrar sobre ella contrato de préstamo con la garantía de sus productos con carácter de arrendatario o usufructuario, sin justificar ese carácter y la extensión del mismo. Puede suceder muy bien que al contrato garantizando la refacción con frutos de una finca que posea *895un terrateniente como arrendatario o usufructuario, se opon-gan la extensión y alcance de las facultades concedidas al terrateniente en cualquiera de los conceptos indicados. De .ahí la necesidad de que el registrador conozca cuáles son esas facultades mediante el examen del documento demostrativo ■del arrendamiento o del usufructo, cuando tal documento exis-te, como en el presente caso, sin que haste una mera referen-cia al mismo. En todo caso bastará la conformidad manifies-ta del dueño de la finca con la garantía que ofrezca el arren-datario o usufructuario.
La anterior doctrina se desprende de la misma ley No. 37 al ordenar en su sección 3\ que cualquier terrateniente a título de dueño, poseedor, arrendatario o usufructuario de fincas rústicas podrá verificar con terceras personas el contrato de ■refacción agrícola definido en la sección Ia. de dicha ley; pero si el terrateniente lo fuese a título de arrendamiento u otra forma temporal de usufructo, el contrato de refacción no po-drá extenderse más allá del término y condiciones fijados al derecho del arrendatario o usufructuario sobre la tierra, i Cómo puede saber el registrador que el terrateniente a título de arrendamiento o usufructo no se ha extendido más allá del término y condiciones fijados a su derecho?
La contestación es clára: o teniendo a la vista para su examen el documento en que conste el concepto de arrenda-tario o de usufructuario del terrateniente, o a falta de tal do--cumento, por la conformidad que preste con el contrato de refacción el dueño de la finca afectada por el arrendamiento o •el usufructo.
La facultad de calificar los documentos sujetos a inscrip- . ción o anotación y la capacidad de los otorgantes, que recono-ce la Ley Hipotecaria en su artículo 18 a los registradores, comprende los documentos de refacción agrícola, y para que puedan calificar dicha capacidad es forzoso el examen de los documento que la justifican.
Es'de confirmarse la nota recurrida.

Confirmada la nota recurrida.

*896Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y IIutcMson.